BOOKER T. SHAW, Chief Judge.
Ronald Harden (Claimant) appeals from the Labor and Industrial Relations Commission’s decision denying his claim for unemployment benefits. The Division of *778Employment Security has filed a motion to dismiss the appeal for lack of a timely notice of appeal. Claimant has not filed a response to the motion.
Claimant’s notice of appeal to this Court is untimely. In an unemployment case, the notice of appeal to this Court from the Commission’s decision must be filed within twenty days of the decision becoming final. Section 288.210, RSMo 2000. The Commission’s decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on August 7, 2006. Therefore, the notice of appeal was due on September 6, 2006. Sections 288.200.2, 288.210. Claimant sent his notice of appeal by facsimile on September 7, 2006. If a notice of appeal is faxed, it is deemed filed on the date the Division’s fax machine receives it. 8 C.S.R. 20-2.010(4). Claimant’s notice of appeal is deemed filed on September 7, 2006, and is untimely.
Section 288.210 makes no allowance for the filing of a late notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Garcia v. Midtown Home Improvements, Inc., 165 S.W.3d 561, 562 (Mo.App. E.D.2005).
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON and PATRICIA L. COHEN, JJ., concur.